UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4021


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JONATHAN CRADLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00161-CCE-1)


Submitted:   July 15, 2013                 Decided:   August 6, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Randall S. Galyon, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan Cradle appeals the district court’s judgment

sentencing him to thirty-two months’ imprisonment.                              Cradle pled

guilty, pursuant to a written plea agreement, to possession of a

firearm      by     a    convicted      felon    in     violation        of     18    U.S.C.

§ 922(g)(1) (2006), and to making a false statement to a federal

agent   in    violation       of   18   U.S.C.    § 1001         (2006).        On    appeal,

Cradle contends that his sentence is substantively unreasonable.

We affirm.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).             In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly         calculating)      the    advisory         Sentencing          Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on     clearly       erroneous     facts,     or    failing        to    adequately

explain      the    chosen    sentence.         Gall,      552    U.S.   at     51.     When

considering the substantive reasonableness of the sentence, we

take into account the totality of the circumstances.                                  United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                          United States v. Go,

                                            2
517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

551 U.S. 338, 346–56 (2007) (permitting appellate presumption of

reasonableness for within-Guidelines sentence).

            Cradle contends that the district court did not give

the   required     weight   to    the       mitigating     circumstances     that   he

provided    at     sentencing,        and    therefore     the    district   court’s

within-Guidelines sentence is not entitled to a presumption of

reasonableness.       Upon review of the record, we conclude that the

district court adequately considered Cradle’s arguments for a

more lenient sentence, weighed them against the nature of his

offenses,    and    arrived      at    a    sentence     that     was   substantively

reasonable.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral     argument        because    the    facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                             AFFIRMED




                                             3